Citation Nr: 0302160	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  94-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Evaluation of residuals of a shell fragment wound of the 
right eye with light perception only, currently rated as 30 
percent disabling.  

2.  Evaluation of residuals of a shell fragment wound of the 
left forearm, Muscle Group VIII, currently rated as 10 
percent disabling.  

(The issue of evaluation of scar right lower eyelid, 
currently rated as noncompensably disabling, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

At his December 1993 RO hearing, the veteran testified that 
his service-connected right eye blindness resulted in left 
eye strain and migraine headaches.  A February 1994 rating 
decision denied service connection for the left eye strain 
and also denied service connection for a nervous condition 
with headaches.  A February 1994 letter notified the veteran 
of the denial of service connection for left eye strain and a 
nervous condition.  The veteran did not appeal those 
determinations.  However, the notice letter makes no mention 
of headaches or migraine.  At his May 2002 Board hearing, the 
veteran raised issues of entitlement to service connection 
for headaches, entitlement to service connection for diabetes 
mellitus, and entitlement to service connection for a scar of 
the back.  These issues have not been developed for appellate 
consideration by the Board.  Absent a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  These 
issues are referred to the RO for appropriate action.

The Board is undertaking additional development on the issue 
of evaluation of scar right lower eyelid, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected residuals of a shell fragment wound 
of the right eye result in blindness in one eye, having light 
perception only.  There is no service-connected loss of 
vision in the other eye.  Visual acuity in the left eye is 
20/20.  

3.  The service-connected of residuals of a shell fragment 
wound of the left forearm, Muscle Group VIII, are manifested 
by complaints of pain and occasional swelling, a small piece 
of shrapnel over the dorsum of the distal radial shaft, 
tenderness over a hard nodule 1/4 inch in diameter, and mild 
atrophy of the left forearm.  The left forearm was non-tender 
and there was no edema.  

4.  The service-connected of residuals of a shell fragment 
wound of the left forearm, Muscle Group VIII, are not more 
than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected residuals of a shell fragment wound of the 
right eye with light perception only are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 
6070 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a shell fragment wound of the 
left forearm, Muscle Group VIII, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 
5308 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as a letter dated in April 
2001, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  


Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  


Residuals of a Shell Fragment Wound of the Right Eye with 
Light Perception Only  At his May 2002 Board hearing, the 
veteran testified of his concern for his remaining vision and 
the need to wear safety glasses at work.  He also reported 
that he had no depth perception.  These are factors which 
commonly accompany blindness in one eye, having light 
perception only, and are taken into account by the schedular 
evaluation and the associated special monthly compensation 
which has been awarded.  See 38 U.S.C.A. § 1114(k) (West 
1991).  

Blindness in one eye, having light perception only, will be 
rated as 30 percent disabling where there is no service-
connected loss of vision in the other eye, or where the 
service-connected vision in the other eye is 20/40 or better.  
38 C.F.R. § 4.84a, Code 6070 (2002).  A higher evaluation, 40 
percent, would require that the loss of vision in the other 
eye be service-connected and be 20/50.  38 C.F.R. § 4.84a, 
Code 6069 (2002).  A higher evaluation could also be assigned 
if there was anatomical loss of the service-connected eye.  
38 C.F.R. § 4.84a, Code 6066 (2002).  Although the file 
contains several examination reports from private and VA 
doctors, there is no indication that any of the criteria for 
a higher evaluation have been met.  

In July 1989 and March 1992 letters, Edward L. Hedaya, M.D., 
reported that the veteran's visual acuity was light 
perception in the right eye and 20/10 in the left eye.  In 
December 1993, Dr. Hedaya wrote that visual acuity in the 
left eye was 20/15 and the veteran had essentially no vision 
in the right eye.  The current 30 percent rating is for 
blindness in one eye and contemplates the visual acuity 
described by the private doctor.  

Records of Lawrence J. Grill, M.D., were received in March 
1992.  These primarily deal with disabilities not at issue in 
this case.  The notes do show that the veteran was blind in 
the right eye.  

VA examination of the eyes in March 1992 showed legal 
blindness in the right eye secondary to shrapnel injury and a 
dense cataract in the right eye.  Left eye vision was 20/20.  
On the January 1997 and September 2001 VA eye examinations, 
the veteran's best visual acuity was light perception in the 
right eye and 20/20 in the left eye.  The right eye was noted 
to have a dense cataract.  These specific changes do not 
warrant any additional rating as the eye is evaluated on the 
resultant visual acuity.  In this case, the private and VA 
examinations provide the most probative evidence as to the 
extent of the visual loss.  The examinations show the loss of 
visual acuity for the service-connected right eye is light 
perception only and the rating schedule provides a 30 percent 
evaluation for that level of impairment.  The information 
provided by the veteran has been considered; however, the 
medical reports provide a preponderance of evidence which 
establishes that the service-connected loss of vision in the 
right eye does not approximate any applicable criteria for a 
higher evaluation.  38 C.F.R. § 4.7 (2002).  


Residuals of a Shell Fragment Wound of the Left Forearm, 
Muscle Group VIII  The service medical records show that the 
veteran was struck by fragments from a hostile rocket 
propelled grenade in April 1968.  Wounds included a fragment 
wound of the left forearm, which required no specific 
treatment.  Later service medical records placed the shrapnel 
in the dorsum of the left forearm and noted that the wound 
had healed.  

On the December 1968 VA examination, the left forearm was 
noted to have a well healed oval shaped scar on the lateral 
aspect, which was 1/2 inch in diameter.  

On the November 1969 VA examination, in the lower third of 
the left forearm, there was a very slight almost 
imperceptible scar and a hardened movable mass of irregular 
shape was palpated.  On the ulnar border of the left forearm, 
at the mid-shaft of the ulna, was a roundish, depressed, 
slightly pigmented scar, which was non-tender and non-
adherent.  X-rays disclosed a small metallic foreign body in 
the soft tissues of the dorsal aspect of the distal portion 
of the forearm.  

On examination in March 1992, the veteran reported occasional 
discomfort in the left forearm with some difficulty on 
flexion of the wrist.  Examination disclosed a 1 centimeter 
depressed, hypopigmented scar on the left forearm.  
Neurologic examination showed no weakness and muscle strength 
was rated at 5/5.  Sensory responses were intact in all 
modalities.  Coordination was within normal limits.  Deep 
tendon reflexes were bilaterally equal and active, rated at 
2+.  There were no pathologic reflexes.  Another examination 
report noted the veteran's complaints of left forearm pain.  
There was a healed, white scar over the middle third of the 
left ulna which was asymptomatic.  Shrapnel was palpable in 
the lower third of the forearm.  Left elbow and left wrist 
motion was unrestricted and painless.  Musculature was graded 
at 5 (normal).  There was no tissue loss, adhesions, tendon 
damage, bone damage, evidence of pain, or evidence of 
herniation.  Strength was normal.  X-rays placed the retained 
metallic foreign body in the soft tissues.  The pertinent 
diagnosis was shrapnel wound of the left forearm.  

At his December 1993 RO hearing, the veteran testified of 
left wrist pain.  It particularly bothered him at work and he 
used a wrap bandage to ease the pain.  He had not lost any 
time from work because of the symptoms.  

During the January 1997 VA examination, the veteran 
complained of intermittent discomfort in his left forearm.  
Examination of the left forearm revealed a 1.5 centimeter 
circular scar in the region of the lateral midpoint of the 
left arm, on the ulnar side.  On the posterior aspect of the 
forearm, about 4 centimeters distal, was a 1 millimeter 
palpable foreign body below the skin.  There was excellent 
wrist motion and grip strength.  The diagnosis was shrapnel 
injury to the left forearm with the small piece of shrapnel 
still in place.  

The report of the July 1997 VA skin examination shows the 
veteran told of some residual shrapnel interfering with the 
movements of his wrists at times.  Examination disclosed a 1 
by 0.5 centimeter subcutaneous nodule in the left posterior 
wrist, which was firm, mobile, painful to the touch, and 
sometimes interfering with wrist movement because of pain.  
There was a 1 by 0.5 centimeter hypertrophic scar on the left 
forearm.  The diagnosis was that the scar on the wrist was 
painful to touch and interfered with range of motion of the 
left wrist at times because of pain.  

During the September 2001 VA examination, the veteran said he 
had pain in the left wrist and that it occasionally swelled.  
The left forearm was non-tender and there was no edema.  
There was a hard nodule 1/4 inch in diameter.  There was 
tenderness at the nodule on the left forearm.  There was mild 
atrophy of the left forearm.  X-rays disclosed lesions not 
previously noted including a lytic lesion in the mid shaft of 
the radius and a cyst in the scaphoid bone.  A small piece of 
shrapnel was seen over the dorsum of the distal radial shaft.  

The veteran testified at his May 2002 Board hearing that he 
experienced episodes of pain in his left forearm and treated 
it with an ace bandage.  He also reported decreased grip.  

Criteria  There were minor changes in the criteria for 
evaluating muscle injuries during the processing of this 
claim.  Changes were effective July 3, 1997.  Where the law 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable will apply unless Congress 
provided otherwise or permitted the Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, the old regulatory 
criteria must be applied prior to the effective date of the 
new criteria.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997).  

Both before and after the changes effective July 3, 1997, an 
injury to Muscle Group VIII, the muscles arising from the 
external condyle of the humerus, will be rated as 
noncompensable where slight, 10 percent disabling where 
moderate, 20 percent disabling where moderately severe and, 
if severe, 30 percent disabling for the major (dominant) 
upper extremity and 20 percent disabling for the minor (non-
dominant) upper extremity.  38 C.F.R. Part 4, Code 5308 
(1992-2002).  

Prior to July 3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles had the 
following attributes:  

Type of injury: Simple wound of muscle without debridement, 
infection or effects of laceration;  

History and complaint: Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty: healing with good functional results; no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).  

A moderate disability of muscles had the following 
attributes:  

Type of injury: Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection;  

History and complaint: Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  38 C.F.R. § 4.56(b) 
(1996).  

A moderately severe disability of muscles had the following 
attributes:  

Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization;

History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade; 
record in the file of consistent complaint of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).  

A severe disability of muscles had the following attributes:  

Type of injury: Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization;  

History and complaint: As under moderately severe (paragraph 
(c) of this section), in aggravated form;  

Objective findings: extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile; x-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; 
palpation shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in wound area; 
muscles do not swell and harden normally in contraction; 
tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function; in electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present; 
visible or measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, if 
present, indicates severity; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).  

Effective July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)	Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)	Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)	Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)	Severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2002).  62 Fed. Reg. 30235 (June 3, 1997).  


Analysis  The retained piece of shrapnel and the mild atrophy 
noted on the September 2001 VA examination put the service-
connected left forearm wound in the moderate range.  Under 
both old and new criteria, higher ratings for both moderately 
severe and severe levels of disability require objective 
evidence of muscle damage, such as loss of deep fascia, loss 
of muscle substance, loss of normal firm resistance, or loss 
of strength.  In this case, while the veteran may feel that 
he has a loss of strength and other increased symptoms, the 
findings of the trained medical personnel who examined him 
are more probative.  The medical reports establish by a 
preponderance of evidence that the veteran does not have the 
muscle deficits which approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7 (2002).  Consequently, a higher 
evaluation must be denied.  


Scars  The medical reports establish that the wound scar has 
been well healed since the December 1968 VA examination.  
While the underlying retained foreign body in the musculature 
may be discomforting, consistent with a moderate wound, the 
wound scar, itself, was noted to be non-tender and non-
adherent as early as the November 1969 VA examination.  On 
the February 1998 VA examination, specifically for scars, the 
scar the was noted to be small, at 2 by 1 centimeter, 
depressed and atrophic.  It was not painful.  As there is no 
evidence that the scar itself is ulcerated, or tender and 
painful on objective demonstration, or that the scar itself 
limits joint function, there is no basis for an additional 
evaluation for the scar.  38 C.F.R. Part 4, Codes 7803, 7804, 
7805 (2002).  


Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 30 percent for residuals of a shell 
fragment wound of the right eye with light perception only is 
denied.

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the left forearm, Muscle Group VIII, is 
denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


